Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 16-30 are pending in the instant application. Claims 1-15 have been canceled (Preliminary amendment filed 09 December 2019).

Priority
This application is a 371 of PCT/US2018/036859 filed 06/11/2018, which claims the benefit of 62/518,196 filed 06/12/2017.The parent application 62/518,196 to which priority is claimed is seen to provide adequate support under 35 U.S.C. 112 for claims 16-30 of this application. The claims are entitled to priority date 06/12/2017.

Claim Objections
Claims 19-20 and 29 are objected to because of the following informalities:  In claims 19 and 20 the claim recitation should read ‘is reacted in step (a)’. In claim 29 does applicant intend CAgF3O2 for the first Markush member? Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Solomidou et al (US 2016/0137682 A1) in view of Moree et al (Free Radicals and Antioxidants, 2011, 1(4), 31-38) and further in view of Beejmohun et al (Tet. Lett., 2004, 45, 8745-8747).
Solomidou et al teaches a method for the preparation of (S,S)-SDG-1 and (R,R)-SDG-2 (page 24, Scheme-2). In this method the compound of formula 6 is reacted with the substituted benzoyl ester (as in claims 23 and 24). The reaction is carried out in the presence of molecular sieves (limitation of claim 30). In the next step the benzoyl groups on the phenyl rings are cleaved to get compounds S8 and S9 (step b in claims 16 and 18). Compounds S8 and S9 are separated after debenzylation (step c in claim 16; limitation of claim 22). After debenzylation, the remaining protecting groups on the sugar moieties are removed to provide a mixture of (S,S)-SDG1 and (R,R)-SDG2 (step d in claim 16; limitation of claim 22). Since Solomidou teaches the separation of the diastereomers S,S-S8 and R,R-S9, it would be obvious to separate the compounds of instant formula S,S-5 and R,R-6 and deprotect at least one of them in step-d as in claim 22.
Solomidou et al does not teach the use of the compound of instant formula (2) in step a as in claims 16 and 17 and the limitations of claims 19, 21 and 25-29.
Moree et al, drawn to the synthesis of SDG, teaches the glycosylation of compound 4 with tetraacetyl protected glucopyranosyl bromide (same as instant compound 2 recited in claims 16-18, limitation of claim 23 for R1=R2=acetyl, limitation of claim 25). This teaching of Moree et al renders obvious the reaction of instant compounds 1a and 1b with compound 2 to give S,S-3 and R,R-4 in step a in claims 16 and 18 and the step in claim 17. This also renders obvious the reaction steps recited in instant claims 19 and 21, and the coupling of the mixtures of instant compounds 1a and 1b with formula 2 as in step a of claims 16 and 18 and as in claim 17.
Beejmohun et al teaches the glycosylation of the hydroxyl of compound 1a-c with tetraacetyl glucopyranosyl bromide using silver oxide as the catalyst (Scheme 1 at page 8746; limitations of claims 26-29 for the halide ion acceptor). The yield of the glycosylation is also rd full paragraph).This reaction is analogous to the reaction in step a in claim 16. In view of this teaching and that of Moree et al one of ordinary skill in the art would use a halide ion acceptor like silver oxide and also the other related acceptors as in claim 29 in step a in claim 16, in order to look for the acceptor that gives optimal yields in the coupling step. Since Solomidou teaches the sugar moiety having benzoyl as protecting group it would be obvious to the artisan to use the benzoyl protected glucosyl bromide (as in claim 24) in the place of the tetraacetyl glucosyl bromide taught by Moree and Beejmohun. The use of benzoyl protection will result in cleavage of all the protecting groups in compounds S,S-3 and R,R-4 in a single step to give the products S,S-SDG-1 and R,R-SDG-2 as a mixture if desired.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use the claimed process steps, reagents and catalysts for making the compounds recited in the instant claims since the use of the same reagents, process steps including analogous ones and catalysts for making the final products is taught in the prior art.
One of ordinary skill in the art would be motivated to use the claimed process steps since the steps used are art tested to give the desired products. An art tested process is always desirable.



Conclusion
Pending claims 16-30 are rejected



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623